Exhibit 10.1

 

FORM OF 2014 CEO STOCK UNIT AWARD AGREEMENT

 

(Granted under the UFP Technologies, Inc. 2003 Incentive Plan)

 

This Stock Unit Award Agreement is entered into as of the 18th day of February,
2014 by and between UFP Technologies, Inc. (hereinafter the “Company”) and R.
Jeffrey Bailly (the “Awardee”).  Capitalized terms used but not defined herein
shall have the meanings assigned to them in the Company’s 2003 Incentive Plan,
as amended (the “Plan”).  Stock Unit Awards (SUA’s represent the Company’s
unfunded and unsecured promise to issue shares of Common Stock at a future date,
subject to the terms of this Award Agreement, including, without limitation, the
performance objectives set forth in Schedule A hereto, and the Plan.  Awardee
has no rights under the SUAs other than the rights of a general unsecured
creditor of the Company.

 

1.                                      Grant of Stock Unit Awards; Performance
Objectives; Vesting.

 

(a)                                 The Company, in the exercise of its sole
discretion pursuant to the Plan, does hereby award to the Awardee the number of
SUAs set forth on Schedule A hereto upon the terms and subject to the conditions
hereinafter contained.  The SUA’s shall consist of a Threshold Award, a Target
Award and an Exceptional Award.  The Target Award and the Exceptional Award are
each awarded subject to attainment during the Performance Cycle described on
Schedule A of the Performance Objectives set forth on Schedule A .

 

(b)                                 Subject to attainment of any applicable
Performance Objectives, except as otherwise provided in this Agreement, payment
with respect to vested SUA’s shall be made entirely in the form of shares of
Common Stock of the Company on each respective vesting date as set forth on
Schedule A.

 

(c)                                  As soon as possible after the end of the
Performance Cycle, the Committee will certify in writing whether and to what
extent the Performance Objectives have been met for the Performance Cycle.  The
date of the Committee’s certification pursuant to this subsection (c) shall
hereinafter be referred to as the “Certification Date”.  The Company will notify
the Awardee of the Committee’s certification following the Certification Date
(such notice, the “Determination Notice”).  The Determination Notice shall
specify (i) the Performance Objective, as derived from the Company’s audited
financial statements; and (ii) the extent, if any, to which the Performance
Objectives were satisfied with respect to the Target Award and the Exceptional
Award.

 

2.                                      Change in Control.

 

(a)                                 Notwithstanding the vesting schedule set
forth in Schedule A: if there is a Change in Control of the Company (as defined
below) following the end of the Performance Cycle, and the Awardee’s Continuous
Status as an employee, as contemplated by Section 4 hereof, shall not have been
terminated as of the date immediately prior to the effective date of

 

--------------------------------------------------------------------------------


 

such Change in Control, then subject to attainment during the Performance Cycle
described on Schedule A of any applicable Performance Objective set forth on
Schedule A, and subject to the provisions of Section 21 of this Award Agreement,
any SUA’s representing the Threshold, Target and the Exceptional Award, which
are not already vested shall become vested in full as of the effective date of
such Change in Control.

 

(b)                                 For the purpose of this Agreement, a “Change
in Control” shall mean  (i) the consummation of a reorganization, merger or
consolidation or sale or disposition of all or substantially all of the assets
of the Company (a “Business Combination”), unless, in each case following such
Business Combination, (A) all or substantially all of the individuals and
entities who were the beneficial owners of the Common Stock of the Company
immediately before the consummation of such Business Combination beneficially
own, directly or indirectly, more than 50% of, respectively, the then
outstanding shares of common stock and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation that as a result of
the transaction owns the Company or all or substantially all of the assets of
the Company either directly or indirectly through one or more subsidiaries); and
(B) no person or group (as defined in Section 13(d) or 14(d)(2) of the
Securities Exchange Act of 1934) of the Company or the corporation resulting
from the Business Combination) beneficially owns, directly or indirectly, more
than 50% of the then outstanding shares of the common stock of the corporation
resulting from the Business Combination;  (ii) Individuals who, as of the date
of this Agreement, constitute the Board of Directors of the Company (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board of Directors of the Company, provided, however, that any individual’s
becoming a director after the date of this Agreement whose election, or
nomination for election by the stockholders of the Company, was approved by a
vote of at least a majority of the directors then comprising the Incumbent Board
will be considered as though the individual were a member of the Incumbent
Board, but excluding, for this purpose, any individual whose initial assumption
of office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or (iii) any person (as defined in Section 13(d) or 14(d)(2) of the
Securities Exchange Act of 1934) shall become at any time or in any manner the
beneficial owner of capital stock of the Company representing more than 50% of
the voting power of the Company.

 

3.                                      Termination.   Unless terminated earlier
under Section 4, 5 or 6 below, an Awardee’s rights under this Award Agreement
with respect to the SUAs issued under this Award Agreement shall terminate at
the time such SUAs are converted into shares of Common Stock.

 

4.                                      Termination of Awardee’s Continuous
Status as an Employee.

 

(a)                                                                     Except
as otherwise specified in subsection (b) below or as otherwise specified in
Section 5 or 6 below, in the event of termination of Awardee’s Continuous Status
as an employee of the Company, Awardee’s rights under this Award Agreement in
any unvested SUAs shall terminate.  For purposes of this Award Agreement, an
Awardee’s Continuous Status

 

2

--------------------------------------------------------------------------------


 

as an employee shall mean the absence of any interruption or termination of
service as an employee.  Continuous Status as an employee shall not be
considered interrupted in the case of sick leave or leave of absence for which
Continuous Status is not considered interrupted as determined by the Company in
its sole discretion.

 

(b)                                                                     Subject
to: the provisions of Paragraphs 8 and 12 of the Awardee’s Employment Agreement
dated October 8, 2007 with the Company, as amended (the “Employment Agreement”)
and the provisions of Section 21 of this Award Agreement, any SUA’s representing
the Threshold Award which would otherwise have resulted in the issuance of
shares of the Company’s common stock but for: (i) the termination of the
Awardee’s employment by the Company without “Cause” (as defined in the
Employment Agreement); or (ii) termination of the Awardee’s employment for “Good
Reason” (as defined in the Employment Agreement) prior to the date on which such
shares would otherwise have been delivered to the Awardee but for such
termination, then such shares shall be issued to the Awardee notwithstanding
such termination of employment.

 

(c)                                                                      Subject
to: the provisions of Paragraphs 8 and 12 of the Employment Agreement;
attainment during the Performance Cycle described on Schedule A of any
applicable Performance Objective set forth on Schedule A; and the provisions of
Section 21 of this Award Agreement, any SUA’s representing the Target Award and
the Exceptional Award, which would otherwise have resulted in the issuance of
shares of the Company’s common stock following the Certification Date but for:
(i) the termination of the Awardee’s employment by the Company without “Cause”
or (ii) termination of the Awardee’s employment for “Good Reason”, in any such
event following the end of the Performance Cycle but prior to the date on which
such shares would otherwise have been delivered to the Awardee but for such
termination, then such shares shall be issued to the Awardee notwithstanding
such termination of employment.

 

5.                                      Disability of Awardee.   Notwithstanding
the provisions of Section 4 above, in the event of termination of Awardee’s
Continuous Status as an employee as a result of disability (within the meaning
of Section 409A of the Internal Revenue Code, and hereinafter referred to as
“Disability”), the SUAs which would have vested during the twelve (12) months
following the date of such termination, set out in Schedule A, shall become
vested as of the date of such termination, subject, however, to the provisions
of Section 21 of this Award Agreement.  If Awardee’s Disability originally
required him or her to take a short-term disability leave which was later
converted into long-term disability, then for the purposes of the preceding
sentence the date on which Awardee ceased performing services shall be deemed to
be the date of commencement of the short-term disability leave.  The Awardee’s
rights in any unvested SUAs that remain unvested after the application of this
Section 5 shall terminate at the time Awardee ceases to be in Continuous Status
as an employee.

 

6.                                      Death of Awardee.   Notwithstanding the
provisions of Section 4 above, in the event of the death of Awardee:

 

3

--------------------------------------------------------------------------------


 

(a)                                 If the Awardee was, at the time of death, in
Continuous Status as an employee, the SUAs which would have vested during the
twelve (12) months following the date of death of Awardee, set out in Schedule
A, shall become vested as of the date of death.

 

(b)                                 The Awardee’s rights in any unvested SUAs
that remain after the application of Section 6(a) shall terminate at the time of
the Awardee’s death.

 

7.                                      Value of Unvested SUAs.   In
consideration of the award of these SUAs, Awardee agrees that upon and following
termination of Awardee’s Continuous Status as an employee for any reason
(whether or not in breach of applicable laws), and regardless of whether Awardee
is terminated with or without cause, notice, or pre-termination procedure or
whether Awardee asserts or prevails on a claim that Awardee’s employment was
terminable only for cause or only with notice or pre-termination procedure, any
unvested SUAs under this Award Agreement shall be deemed to have a value of zero
dollars ($0.00).

 

8.                                      Conversion of SUAs to shares of Common
Stock; Responsibility for Taxes.

 

(a)                                 Provided Awardee has satisfied the
requirements of Section 8(b) below, and subject to the provisions of Section 21
below, on the vesting of any SUAs, such vested SUAs shall be converted into an
equivalent number of shares of Common Stock that will be distributed to Awardee
or, in the event of Awardee’s death, to Awardee’s legal representative, as soon
as practicable.  The distribution to the Awardee, or in the case of the
Awardee’s death, to the Awardee’s legal representative, of shares of Common
Stock in respect of the vested SUAs shall be evidenced by a stock certificate,
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company, or other appropriate means as determined by the Company.

 

(b)                                 Regardless of any action the Company takes
with respect to any or all income tax (including federal, state and local
taxes), social security, payroll tax or other tax-related withholding (“Tax
Related Items”), Awardee acknowledges that the ultimate liability for all Tax
Related Items legally due by Awardee is and remains Awardee’s responsibility and
that the Company (i) makes no representations or undertakings regarding the
treatment of any Tax Related Items in connection with any aspect of the SUAs,
including the grant of the SUAs, the vesting of SUAs, the conversion of the SUAs
into shares of Common Stock, the subsequent sale of any shares of Common Stock
acquired at vesting and the receipt of any dividends; and (ii) does not commit
to structure the terms of the grant or any aspect of the SUAs to reduce or
eliminate the Awardee’s liability for Tax Related Items.  Prior to the issuance
of shares of Common Stock upon vesting of SUAs as provided in
Section 8(a) above, Awardee shall pay, or make adequate arrangements
satisfactory to the Company, in its sole discretion, to satisfy all withholding
obligations of the Company.  In this regard, Awardee authorizes the Company to
withhold all applicable Tax Related Items legally payable by Awardee from
Awardee’s wages or other cash compensation payable to Awardee by the Company. 
Alternatively, or in addition, if permissible under applicable law, the Company
may, in its sole discretion, (i) sell or arrange for the sale of shares of
Common Stock to be issued to satisfy the withholding obligation, and/or
(ii) withhold in shares of Common Stock, provided that the Company shall
withhold only the amount

 

4

--------------------------------------------------------------------------------


 

of shares necessary to satisfy the minimum withholding amount.  Awardee shall
pay to the Company any amount of Tax Related Items that the Company may be
required to withhold as a result of Awardee’s receipt of SUAs, or the conversion
of SUAs to shares of Common Stock that cannot be satisfied by the means
previously described.  Except where applicable legal or regulatory provisions
prohibit, the standard process for the payment of an Awardee’s Tax Related Items
shall be for the Company to withhold in shares of Common Stock only to the
amount of shares necessary to satisfy the minimum withholding amount.  The
Company may refuse to deliver shares of Common Stock to Awardee if Awardee fails
to comply with Awardee’s obligation in connection with the Tax Related Items as
described herein.

 

(c)                                  In lieu of issuing fractional shares of
Common Stock, on the vesting of a fraction of a SUA, the Company shall round the
shares to the nearest whole share and any such share which represents a fraction
of a SUA will be included in a subsequent vest date.

 

(d)                                 Until the distribution to Awardee of the
shares of Common Stock in respect to the vested SUAs is evidenced by a stock
certificate, appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company, or other appropriate means, Awardee
shall have no right to vote or receive dividends or any other rights as a
shareholder with respect to such shares of Common Stock, notwithstanding the
vesting of SUAs.  Subject to the provisions of Section 21 below, the Company
shall cause such distribution to Awardee to occur promptly upon the vesting of
SUAs.  No adjustment will be made for a dividend or other right for which the
record date is prior to the date Awardee is recorded as the owner of the shares
of Common Stock, except as provided in Section 8 of the Plan.

 

(e)                                  By accepting the Award of SUAs evidenced by
this Award Agreement, Awardee agrees not to sell any of the shares of Common
Stock received on account of vested SUAs at a time when applicable laws or
Company policies prohibit a sale.  This restriction shall apply so long as
Awardee is an Employee, Consultant or outside director of the Company or a
Subsidiary of the Company.

 

9.                                      Non-Transferability of SUAs.   Awardee’s
right in the SUAs awarded under this Award Agreement and any interest therein
may not be sold, pledged, assigned, hypothecated, transferred, or disposed of in
any manner, other than by will or by the laws of descent or distribution, prior
to the distribution of the shares of Common Stock in respect of such SUAs.  SUAs
shall not be subject to execution, attachment or other process.

 

10.                               Acknowledgment of Nature of Plan and SUAs.  
In accepting the Award, Awardee acknowledges that:

 

(a)                                 the Plan is established voluntarily by the
Company, it is discretionary in nature and may be modified, amended, suspended
or terminated by the Company at any time, as provided in the Plan;

 

5

--------------------------------------------------------------------------------


 

(b)           the Award of SUAs is voluntary and occasional and does not create
any contractual or other right to receive future awards of SUAs, or benefits in
lieu of SUAs even if SUAs have been awarded repeatedly in the past;

 

(c)           all decisions with respect to future awards, if any, will be at
the sole discretion of the Company;

 

(d)           Awardee’s participation in the Plan is voluntary;

 

(e)           the future value of the underlying shares of Common Stock is
unknown and cannot be predicted with certainty;

 

(f)            if Awardee receives shares of Common Stock, the value of such
shares of Common Stock acquired on vesting of SUAs may increase or decrease in
value;

 

11.          No Employment Right.   Awardee acknowledges that neither the fact
of this Award of SUAs nor any provision of this Award Agreement or the Plan or
the policies adopted pursuant to the Plan shall confer upon Awardee any right
with respect to employment or continuation of current employment with the
Company, or to employment that is not terminable at will.  Awardee further
acknowledges and agrees that neither the Plan nor this Award of SUAs makes
Awardee’s employment with the Company for any minimum or fixed period, and that
such employment is subject to the mutual consent of Awardee and the Company, and
subject to any written employment agreement that may be in effect from time to
time between the Company and the Awardee, may be terminated by either Awardee or
the Company at any time, for any reason or no reason, with or without cause or
notice or any kind of pre- or post-termination warning, discipline or procedure.

 

12.          Administration.   The authority to manage and control the operation
and administration of this Award Agreement shall be vested in the Committee (as
such term is defined in Section 2 of the Plan), and the Committee shall have all
powers and discretion with respect to this Award Agreement as it has with
respect to the Plan.  Any interpretation of the Award Agreement by the Committee
and any decision made by the Committee with respect to the Award Agreement shall
be final and binding on all parties.

 

13.          Plan Governs.   Notwithstanding anything in this Award Agreement to
the contrary, the terms of this Award Agreement shall be subject to the terms of
the Plan, and this Award Agreement is subject to all interpretations,
amendments, rules and regulations promulgated by the Committee from time to time
pursuant to the Plan.

 

14.          Notices.   Any written notices provided for in this Award Agreement
which are sent by mail shall be deemed received three business days after
mailing, but not later than the date of actual receipt.  Notices shall be
directed, if to Awardee, at the Awardee’s address indicated by the Company’s
records and, if to the Company, at the Company’s principal executive office.

 

6

--------------------------------------------------------------------------------


 

15.          Electronic Delivery.   The Company may, in its sole discretion,
decide to deliver any documents related to SUAs awarded under the Plan or future
SUAs that may be awarded under the Plan by electronic means or request Awardee’s
consent to participate in the Plan by electronic means.  Awardee hereby consents
to receive such documents by electronic delivery and agrees to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.

 

16.          Acknowledgment.   By Awardee’s acceptance as evidenced below,
Awardee acknowledges that Awardee has received and has read, understood and
accepted all the terms, conditions and restrictions of this Award Agreement and
the Plan.  Awardee understands and agrees that this Award Agreement is subject
to all the terms, conditions, and restrictions stated in this Award Agreement
and the Plan, as the latter may be amended from time to time in the Company’s
sole discretion.

 

17.          [Intentionally Omitted]

 

18.          Governing Law.   This Award Agreement shall be governed by the laws
of the State of Delaware, without regard to Delaware laws that might cause other
law to govern under applicable principles of conflicts of law.

 

19.          Severability.   If one or more of the provisions of this Award
Agreement shall be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby and the invalid, illegal or
unenforceable provisions shall be deemed null and void; however, to the extent
permissible by law, any provisions which could be deemed null and void shall
first be construed, interpreted or revised retroactively to permit this Award
Agreement to be construed so as to foster the intent of this Award Agreement and
the Plan.

 

20.          Complete Award Agreement and Amendment.   This Award Agreement and
the Plan constitute the entire agreement between Awardee and the Company
regarding SUAs.  Any prior agreements, commitments or negotiations concerning
these SUAs are superseded.  This Award Agreement may be amended only by written
agreement of Awardee and the Company, without consent of any other person. 
Awardee agrees not to rely on any oral information regarding this Award of SUAs
or any written materials not identified in this Section 20.

 

21.          Section 409A.  This Award Agreement is intended to be in compliance
with the provisions of Section 409A of the Internal Revenue Code to the extent
applicable, and the Regulations issued thereunder. Anything in this Agreement to
the contrary notwithstanding, if at the time of the Awardee’s separation from
service within the meaning of Section 409A of the Internal Revenue Code of 1986,
as amended, and the regulations thereunder (the “Code”), the Company determines
that the Awardee is a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code, then to the extent any payment or benefit
that the Awardee becomes entitled to under this Agreement would be considered
deferred compensation subject to the 20 percent additional tax imposed pursuant
to Section 409A(a) of the Code as a result of the application of
Section 409A(a)(2)(B)(i) of the Code, such payment shall not be payable and such

 

7

--------------------------------------------------------------------------------


 

benefit shall not be provided until the date that is the earlier of (A) six
months and one day after the Awardee’s separation from service, or (B) the
Awardee’s death.  The determination of whether and when a separation from
service has occurred shall be made in accordance with the presumptions set forth
in Treasury Regulation Section 1.409A-1(h). To the extent that any provision of
this Agreement is ambiguous as to its compliance with Section 409A of the Code,
the provision shall be read in such a manner so that all payments hereunder
comply with Section 409A of the Code.  The parties agree that this Agreement may
be amended, as reasonably requested by either party, and as may be necessary to
fully comply with Section 409A of the Code and all related rules and regulations
in order to preserve the payments and benefits provided hereunder without
additional cost to either party. Solely for the purposes of Section 409A of the
Code, the share increments issuable on each vesting date on Schedule A shall be
considered a separate payment.  The Company makes no representation or warranty
and shall have no liability to the Awardee or any other person if any provisions
of this Agreement are determined to constitute deferred compensation subject to
Section 409A of the Code but do not satisfy an exemption from, or the conditions
of, such Section.

 

[remainder of page intentionally left blank; signature page follows]

 

8

--------------------------------------------------------------------------------


 

EXECUTED the day and year first above written.

 

 

 

UFP TECHNOLOGIES, INC.

 

 

 

 

 

 

 

By:

 

 

 

Ronald J. Lataille

 

 

Chief Financial Officer

 

AWARDEE’S ACCEPTANCE:

 

I have read and fully understood this Award Agreement and, as referenced in
Section 16 above, I accept and agree to be bound by all of the terms, conditions
and restrictions contained in this Award Agreement and the other documents
referenced in it.

 

 

 

 

R. Jeffrey Bailly

 

 

9

--------------------------------------------------------------------------------


 

SCHEDULE A

 

The SUA’s issuable under this Agreement shall consist of a Threshold Performance
Award, a Target Performance Award and an Exceptional Performance Award, each in
the amounts set forth below, each such award issuable in one-third increments on
the vesting dates set forth below, provided the respective performance objective
is satisfied.

 

The Performance Objective established by the Committee with respect to the
Target Performance Award and Exceptional Performance Award is Adjusted Operating
Income** for 2014

 

 

 

Performance

 

Performance

 

Number of
Shares of
Common

 

Vesting

 

 

 

Objective

 

Cycle

 

Stock

 

*/2016

 

*/2017

 

*/2018

 

a. Threshold

Performance

Award

 

none

 

n/a

 

 

 

33.33

%

33.33

%

33.34

%

b. Target

Performance

Award

 

of Adjusted Operating Income**

 

Calendar

Year 2014

 

(in addition to (a) above)

 

33.33

%

33.33

%

33.34

%

c. Exceptional

Performance

Award

 

of Adjusted Operating Income**

 

Calendar

Year 2014

 

***

(in addition to (a) and (b) above)

 

33.33

%

33.33

%

33.34

%

 

--------------------------------------------------------------------------------

*Vesting:                     One-third on March 1, 2016 (subject to the
Compensation Committee’s determination of satisfaction of any applicable
performance target prior to such date)  and an additional one-third of the
shares represented thereby on each of March 1, 2017 and 2018, subject to the
same requirement.

 

** Adjusted Operating Income is defined herein as Operating Income on the
Company’s 10-K, excluding (i) non-recurring restructuring charges related to
plant closings and consolidations; and (ii) the impact of acquired or disposed
of operations during such year.

 

*** Between Adjusted Operating Income of           and            , the number
of shares of Common Stock issuable under the Exceptional Performance Award (in
addition to the shares issuable upon attainment of the Target Performance Award)
would range from 0, representing the number of shares issuable upon attainment
of                of Adjusted Operating Income to the full number of shares
otherwise issuable under the Exceptional award based on straight line
interpolation rounded up or down to the nearest whole share (not to
exceed            of Adjusted Operating Income for purposes of this
calculation).

 

--------------------------------------------------------------------------------

 